Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on August 25, 2022 for patent application 17/069676.
Status of Claims
2.	 Claims 1-30 were examined in the previous office action dated May 27, 2022. As a response to the May 27, 2022 office action, Applicant has Amended claims 1, 12, 16, 23, and 26; Cancelled claim 17; and Added claim 31.
Claims 1-16 and 18-31 are now presented for examination in this office action.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-16 and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Armes et al. (U.S. Publication Number: 2019/0339754) in view of Naderi (U.S. Publication Number: 2020/0288606).
As to independent claim 1, Armes discloses a datacenter cooling system, comprising: 
an integrated power and coolant distribution unit (PCDU) comprising control logic, at least one power controller, a cooling manifold, and at least one flow controller (e.g., base management controller interface 120 includes a power monitoring interface 122, a temperature interface 124, and a flow control interface 126) (see Paragraph [0011]-[0012]), the control logic to determine a change in a power state or a coolant state, the control logic to cause the at least one power controller to provide a power response or to cause the at least one flow controller to provide a coolant response (e.g., server density continues to increase and liquid cooling solutions are an effective and cost-effective way to adequately cool intra-server devices; a liquid cooling solution that can control liquid flow down to the device level in existing and future form factors, distribute and monitor additional power, and interface with the base management controller of the host server are provided herein as an example solution) (see Paragraph [0009]), the power response to change power to at least one server from the integrated PCDU and the coolant response to change coolant flow from the cooling manifold to the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Paragraph [0020]).
But Armes does not specify the control logic to cause the at least one power controller to provide a power response in response to the change in the coolant state or to cause the at least one flow controller to provide a coolant response in response to the change in the power state.
Naderi teaches the control logic to cause the at least one power controller to provide a power response in response to the change in the coolant state or to cause the at least one flow controller to provide a coolant response in response to the change in the power state (e.g., an increase in the processing power and power demand for a server rack results in an increase in heat generated and a corresponding increase in cooling requirements for the server rack) (see Naderi: Paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coolant or power state of Armes by incorporating the power or coolant response as taught by Naderi because air cooling can be adjusted to correspond to power requirements of racks (see Naderi: Paragraph [0052).
As to independent claim 12, Armes discloses a processor comprising one or more circuits to control at least one power controller and at least one flow controller within an integrated power and coolant distribution unit PCDU (e.g., base management controller interface 120 includes a power monitoring interface 122, a temperature interface 124, and a flow control interface 126) (see Paragraph [0011]-[0012]), the one or more circuits to determine a change in a power state or a coolant state, the one or more circuits to cause the at least one power controller to provide a power response or to cause the at least one flow controller to provide a coolant response (e.g., server density continues to increase and liquid cooling solutions are an effective and cost-effective way to adequately cool intra-server devices; a liquid cooling solution that can control liquid flow down to the device level in existing and future form factors, distribute and monitor additional power, and interface with the base management controller of the host server are provided herein as an example solution) (see Paragraph [0009]), the power response to change power to at least one server from the integrated PCDU and the coolant response to change coolant flow from a cooling manifold for the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Paragraph [0020]).
But Armes does not specify the one or more circuits to cause the at least one power controller to provide a power response in response to the change in the coolant state or to cause the at least one flow controller to provide a coolant response in response to the change in the power state.
Naderi teaches the one or more circuits to cause the at least one power controller to provide a power response in response to the change in the coolant state or to cause the at least one flow controller to provide a coolant response in response to the change in the power state (e.g., an increase in the processing power and power demand for a server rack results in an increase in heat generated and a corresponding increase in cooling requirements for the server rack) (see Naderi: Paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coolant or power state of Armes by incorporating the power or coolant response as taught by Naderi because air cooling can be adjusted to correspond to power requirements of racks (see Naderi: Paragraph [0052).
As to independent claim 16, Armes discloses a processor comprising one or more circuits for one or more neural networks to infer, from sensor inputs associated with at least one server or at least one rack, a change in a power state or a coolant state (e.g., distributes and monitors additional power while managing temperature requirements; system 100 may be scaled to rack level using a set of sensors at each processor of the set of processors 150) (see Armes: Paragraph [0014]), the one or more circuits (e.g., base management controller interface 120 includes a power monitoring interface 122, a temperature interface 124, and a flow control interface 126) (see Armes: Paragraph [0011]-[0012]) to cause at least one power controller within an integrated power and coolant distribution unit PCDU to provide a power response or to cause at least one flow controller within the integrated PCDU to provide a coolant response (e.g., server density continues to increase and liquid cooling solutions are an effective and cost-effective way to adequately cool intra-server devices; a liquid cooling solution that can control liquid flow down to the device level in existing and future form factors, distribute and monitor additional power, and interface with the base management controller of the host server are provided herein as an example solution) (see Armes: Paragraph [0009]), the power response to change power to at least one server and the coolant response to change coolant flow from a cooling manifold of the integrated PCDU and intended for the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Armes: Paragraph [0020]).
	But Armes does not specify one or more neural networks. And Armes does not specify the one or more circuits to cause at least one power controller within an integrated power and coolant distribution unit PCDU to provide a power response in response to the change in the coolant state or to cause at least one flow controller within the integrated PCDU to provide a coolant response in response to the change in the power state.
Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]). And Naderi teaches the one or more circuits to cause at least one power controller within an integrated power and coolant distribution unit PCDU to provide a power response in response to the change in the coolant state or to cause at least one flow controller within the integrated PCDU to provide a coolant response in response to the change in the power state (e.g., an increase in the processing power and power demand for a server rack results in an increase in heat generated and a corresponding increase in cooling requirements for the server rack) (see Naderi: Paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the rack of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract). And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coolant or power state of Armes by incorporating the power or coolant response as taught by Naderi because air cooling can be adjusted to correspond to power requirements of racks (see Naderi: Paragraph [0052).
As to independent claim 23, Armes discloses a processor comprising one or more circuits to train one or more neural networks to infer, from sensor inputs associated with at least one server or at least one rack, a change in a power state or a coolant state (e.g., distributes and monitors additional power while managing temperature requirements; system 100 may be scaled to rack level using a set of sensors at each processor of the set of processors 150) (see Armes: Paragraph [0014]), the inference to enable the one or more circuits (e.g., base management controller interface 120 includes a power monitoring interface 122, a temperature interface 124, and a flow control interface 126) (see Armes: Paragraph [0011]-[0012]) to cause at least one power controller of an integrated power and coolant distribution unit PCDU to provide a power response or to cause at least one flow controller of the integrated PCDU to provide a coolant response (e.g., server density continues to increase and liquid cooling solutions are an effective and cost-effective way to adequately cool intra-server devices; a liquid cooling solution that can control liquid flow down to the device level in existing and future form factors, distribute and monitor additional power, and interface with the base management controller of the host server are provided herein as an example solution) (see Armes: Paragraph [0009]), the power response to change power to at least one server and the coolant response to change coolant flow from a cooling manifold of the integrated PCDU and intended for the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Armes: Paragraph [0020]).
	But Armes does not specify one or more neural networks. And Armes does not specify the inference to enable the one or more circuits to cause at least one power controller of an integrated power and coolant distribution unit PCDU to provide a power response in response to the change in the coolant state or to cause at least one flow controller of the integrated PCDU to provide a coolant response in response to the change in the power state.
Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]). And Naderi teaches the inference to enable the one or more circuits to cause at least one power controller of an integrated power and coolant distribution unit PCDU to provide a power response in response to the change in the coolant state or to cause at least one flow controller of the integrated PCDU to provide a coolant response in response to the change in the power state (e.g., an increase in the processing power and power demand for a server rack results in an increase in heat generated and a corresponding increase in cooling requirements for the server rack) (see Naderi: Paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the rack of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract). And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coolant or power state of Armes by incorporating the power or coolant response as taught by Naderi because air cooling can be adjusted to correspond to power requirements of racks (see Naderi: Paragraph [0052).
As to independent claim 26, Armes discloses a method for a datacenter liquid cooling system, comprising: 
providing an integrated power and coolant distribution unit PCDU comprising control logic (see Figures); 
enabling the integrated PCDU to comprise at least one power controller, a cooling manifold, and at least one flow controller (e.g., base management controller interface 120 includes a power monitoring interface 122, a temperature interface 124, and a flow control interface 126) (see Paragraph [0011]-[0012]); 
determining, using the control logic, a change in a power state or a coolant state (e.g., server density continues to increase and liquid cooling solutions are an effective and cost-effective way to adequately cool intra-server devices; a liquid cooling solution that can control liquid flow down to the device level in existing and future form factors, distribute and monitor additional power, and interface with the base management controller of the host server are provided herein as an example solution) (see Paragraph [0009]); and 
causing, using the control logic, the at least one power controller to provide a power response or the at least one flow controller to provide a coolant response, the power response to change power to at least one server from the integrated PCDU and the coolant response to change coolant flow from the cooling manifold to the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Paragraph [0020]).
But Armes does not specify the at least one power controller to provide a power response in response to the change in the coolant state or the at least one flow controller to provide a coolant response in response to the change in the power state.
Naderi teaches the at least one power controller to provide a power response in response to the change in the coolant state or the at least one flow controller to provide a coolant response in response to the change in the power state (e.g., an increase in the processing power and power demand for a server rack results in an increase in heat generated and a corresponding increase in cooling requirements for the server rack) (see Naderi: Paragraph [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coolant or power state of Armes by incorporating the power or coolant response as taught by Naderi because air cooling can be adjusted to correspond to power requirements of racks (see Naderi: Paragraph [0052).
As to dependent claim 2, the combination of Armes and Naderi teaches the datacenter cooling system of claim 1, further comprising: one or more processors to comprise the control logic, the one or more processors to cause a first signal to the at least one flow controller to enable the coolant response and to cause a second signal to the at least one power controller to enable the power response (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Armes: Paragraph [0020]).
As to dependent claim 3, the combination of Armes and Naderi teaches the datacenter cooling system of claim 1, further comprising: one or more processors to receive sensor inputs from sensors associated with at least one server, the one or more processors to determine the change in the power state or the coolant state based in part on the sensor inputs (e.g., distributes and monitors additional power while managing temperature requirements; system 100 may be scaled to rack level using a set of sensors at each processor of the set of processors 150) (see Armes: Paragraph [0014]).
As to dependent claim 4, the combination of Armes and Naderi teaches the datacenter cooling system of claim 3, further comprising: one or more neural networks to receive the sensor inputs and to infer the change in the power state and the coolant state (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
But Armes does not specify one or more neural networks. Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the datacenter of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract).
As to dependent claim 5, the combination of Armes and Naderi teaches the datacenter cooling system of claim 1, further comprising: the integrated PCDU to be in a form-factor of a single rack-top unit to be located above a rack, the rack comprising the at least one server to receive coolant associated with the coolant flow (e.g., add-in card 400 incorporated into an existing form factor 700 for blade level flow control) (see Armes: Paragraph [0025]).
As to dependent claim 6, the combination of Armes and Naderi teaches the datacenter cooling system of claim 1, further comprising: the control logic to infer that an increase or a decrease sensed in power output from the integrated PCDU is associated with a respective increase or a respective decrease in cooling requirements of at least one computing component of the at least one server (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
As to dependent claim 7, the combination of Armes and Naderi teaches the datacenter cooling system of claim 6, further comprising: the control logic to cause a flow increase or a flow decrease of coolant from the cooling manifold to the at least one server, the flow increase or the flow decrease to represent the coolant response to preempt the respective increase or the respective decrease in the cooling requirements of at least one computing component of the at least one server (e.g., flow controller 146 is connected to a supply line and a return line to manage the flow from the supply line and to the return line, for example, via the liquid cooling manifold) (see Armes: Paragraph [0012]).
As to dependent claim 8, the combination of Armes and Naderi teaches the datacenter cooling system of claim 1, wherein the coolant response is associated with a higher or a lower workload to be committed in at least one computing component of the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Armes: Paragraph [0020]).
As to dependent claim 9, the combination of Armes and Naderi teaches the datacenter cooling system of claim 1, further comprising: the control logic to infer that an increase or a decrease sensed in flow output from the integrated PCDU is associated with a respective increase or a respective decrease in power requirements of at least one computing component of the at least one server (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
As to dependent claim 10, the combination of Armes and Naderi teaches the datacenter cooling system of claim 9, further comprising: the control logic to cause the power response to change the power to the at least one server, the power response to preempt the respective increase or the respective decrease in the power requirements of at least one computing component of the at least one server (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Armes: Paragraph [0020]).
As to dependent claim 11, the combination of Armes and Naderi teaches the datacenter cooling system of claim 1, wherein the power response is associated with a reduced power and shut-down state to be committed to the at least one server (e.g., power controller interconnect 142) (see Armes: Figure 1).
As to dependent claim 13, the combination of Armes and Naderi teaches the processor of claim 12, further comprising: the one or more circuits to cause a first signal to the at least one flow controller to enable the coolant response and to cause a second signal to the at least one power controller to enable the power response (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Armes: Paragraph [0020]).
As to dependent claim 14, the combination of Armes and Naderi teaches the processor of claim 12, further comprising: the one or more circuits to receive sensor inputs from sensors associated with at least one server, the processor to determine the change in the power state or the coolant state based in part on the sensor inputs (e.g., distributes and monitors additional power while managing temperature requirements; system 100 may be scaled to rack level using a set of sensors at each processor of the set of processors 150) (see Armes: Paragraph [0014]).
As to dependent claim 15, the combination of Armes and Naderi teaches the processor of claim 14, further comprising: one or more neural networks to receive the sensor inputs and to infer the change in the power state and the coolant state (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
But Armes does not specify one or more neural networks. Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the processor of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract).
As to dependent claim 18, the combination of Armes and Naderi teaches the processor of claim 16, Armes teaches further comprising: a distributed or an integrated architecture, the distributed architecture to be supported by distinctly located circuits of the one or more circuits (e.g., distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Armes: Figures).
As to dependent claim 19, the combination of Armes and Naderi teaches the processor of claim 16, Armes teaches further comprising: the one or more neural networks to infer that an increase or a decrease in power output from the integrated PCDU is associated with a respective increase or a respective decrease in cooling requirements of at least one computing component of the at least one server (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
As to dependent claim 20, the combination of Armes and Naderi teaches the processor of claim 19, Armes teaches further comprising: the one or more circuits to cause a flow increase or a flow decrease of coolant from the cooling manifold to the at least one server, the flow increase or the flow decrease to represent the coolant response to preempt the respective increase or the respective decrease in the cooling requirements of at least one computing component of the at least one server (e.g., flow controller 146 is connected to a supply line and a return line to manage the flow from the supply line and to the return line, for example, via the liquid cooling manifold) (see Armes: Paragraph [0012]).
As to dependent claim 21, the combination of Armes and Naderi teaches the processor of claim 16, Armes teaches further comprising: the one or more neural networks to infer that an increase or a decrease in flow output from the integrated PCDU is associated with a respective increase or a respective decrease in power requirements of at least one computing component of the at least one server (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
As to dependent claim 22, the combination of Armes and Naderi teaches the processor of claim 21, Armes teaches further comprising: the one or more circuits to cause the power response to change the power to the at least one server, the power response to preempt the respective increase or the respective decrease in the power requirements of at least one computing component of the at least one server (e.g., flow controller 146 is connected to a supply line and a return line to manage the flow from the supply line and to the return line, for example, via the liquid cooling manifold) (see Armes: Paragraph [0012]).
As to dependent claim 24, the combination of Armes and Naderi teaches the processor of claim 23, Armes teaches further comprising: the one or more circuits to train the one or more neural networks to infer that an increase or a decrease in power output sensed from the integrated PCDU is associated with a respective increase or a respective decrease in cooling requirements of at least one computing component of the at least one server (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
But Armes does not specify one or more neural networks. Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the processor of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract).
As to dependent claim 25, the combination of Armes and Naderi teaches the processor of claim 23, Armes teaches further comprising: the one or more circuits to train the one or more neural networks to infer that an increase or a decrease sensed in flow output from the integrated PCDU is associated with a respective increase or a respective decrease in power requirements of at least one computing component of the at least one server (e.g., electronic devices have power and temperature requirements) (see Armes: Paragraph [0001]).
But Armes does not specify one or more neural networks. Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the processor of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract).
As to dependent claim 27, the combination of Armes and Naderi teaches the method of claim 26, further comprising: causing, using one or more processors associated with the control logic, a first signal to the at least one flow controller to enable the coolant response and a second signal to the at least one power controller to enable the power response (e.g., processor to control a flow rate of liquid in a liquid cooling manifold; examples of the devices to distribute and monitor power, monitor temperature, and control a flow rate are illustrated in FIGS. 4-5) (see Armes: Paragraph [0020]).
As to dependent claim 28, the combination of Armes and Naderi teaches the method of claim 26, further comprising: receiving, using one or more processors associated with the control logic, sensor inputs from sensors associated with at least one server; and determining, using the one or more processors, the change in the power state or the coolant state based in part on the sensor inputs (e.g., distributes and monitors additional power while managing temperature requirements; system 100 may be scaled to rack level using a set of sensors at each processor of the set of processors 150) (see Armes: Paragraph [0014]).
As to dependent claim 29, the combination of Armes and Naderi teaches the method of claim 28, Armes teaches further comprising: receiving, in one or more neural networks, the sensor inputs; and inferring, by the one or more neural networks, the change in the power state and the coolant state (e.g., distributes and monitors additional power while managing temperature requirements; system 100 may be scaled to rack level using a set of sensors at each processor of the set of processors 150) (see Armes: Paragraph [0014]).
But Armes does not specify one or more neural networks. Naderi teaches one or more neural networks (e.g., data centers employing HD GPU racks can provide the storage and networking needed to support large-scale deep neural network) (see Naderi: Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the receiving of Armes by incorporating the neural network as taught by Naderi because the compute density provided by the HD GPU racks is advantageous for AI computing and GPU data centers directed to AI computing (see Naderi: Paragraph [0024] and Abstract).
As to dependent claim 30, the combination of Armes and Naderi teaches the method of claim 26, further comprising: enabling the integrated PCDU to be in a form-factor of a single rack-top unit; and locating the integrated PCDU above a rack, the rack comprising the at least one server to receive coolant associated with the coolant flow (e.g., add-in card 400 incorporated into an existing form factor 700 for blade level flow control) (see Armes: Paragraph [0025]).

5.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Armes et al. (U.S. Publication Number: 2019/0339754) in view of Naderi (U.S. Publication Number: 2020/0288606), and further in view of Campbell (U.S. Publication Number: 2009/0126910).
As to dependent claim 31, the combination of Armes and Naderi teaches the datacenter cooling system of claim 1, wherein the change in the coolant state (e.g., server density continues to increase and liquid cooling solutions are an effective and cost-effective way to adequately cool intra-server devices; a liquid cooling solution that can control liquid flow down to the device level in existing and future form factors, distribute and monitor additional power, and interface with the base management controller of the host server are provided herein as an example solution) (see Armes: Paragraph [0009]).
But the combination of Armes and Naderi does not specify the change in the coolant state includes a change in coolant chemistry and wherein the control logic is to cause the power controller to shut down power to the at least one server.
Campbell teaches the change in the coolant state includes a change in coolant chemistry and wherein the control logic is to cause the power controller to shut down power to the at least one server (e.g., after circulating the water charge through the deionization filter, the water pump is turned OFF 1055 and solenoid valves S2 & S7 are closed 1060; main power to the apparatus is turned OFF) (see Campbell: Paragraph [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coolant state of Armes and Naderi by incorporating the chemistry and shut down power as taught by Campbell because the system coolant loop and modular water cooling unit are designed to provide coolant of a controlled temperature and pressure, as well as controlled chemistry and cleanliness to the electronics module and the deionization operation may be employed once a year to condition or recondition the system water within the cooling system (see Naderi: Paragraph [0041] and [0070]).

Response to Arguments
6.	Applicant’s arguments and amendments filed August 25, 2022 have been fully considered are now moot in light of new grounds of rejections necessitated by the amendment.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117